Title: To Benjamin Franklin from William Small, 19 October 1769
From: Small, William
To: Franklin, Benjamin


Dear Sir,
Birmingham, 19. October 1769
I know not how to return the obligation you laid me under by making me acquainted with your respectable friend Mr. Pownall so properly as by introducing to you Dr. Roebuck. The Dr. proposes to make but a short stay in London on this occasion, yet, as he will be in your part of the town, I am desirous you should have the pleasure of meeting each other, if it should be only for a few minutes. It is not necessary for me to say this is the gentleman so distinguished for successful applications of great philosophical abilities to important arts. His name will immediately suggest all that. I am with great respect Dear Sir Your most obedient humble Servant
W. Small.
 Addressed: To Doctr Franklin
